Citation Nr: 0928275	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-38 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1948 to 
February 1953, including combat service in Korea during the 
Korean Conflict, and his decorations include the Purple Heart 
Medal and Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that the Veteran's representative 
submitted a statement in January 2009 seeking service 
connection for multiple sclerosis (MS).  To date, VA has not 
considered this claim and it is referred to the RO for 
appropriate action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's combined disability rating is 100 percent.  He 
is service-connected for loss of use of right foot due to 
shell fragment wound, muscle group XII and X, with compound 
comminuted tibia fracture and tibial nerve paralysis, with 
recognition of nonservice-connected paired extremity under 38 
C.F.R. § 3.383, at 100 percent; shell fragment wound left 
shoulder, muscle group III, rated at 20 percent; 
osteomyelitis right tibia with sequestrectomy, rated at 10 
percent; and residual intervertebral disc injury, C-6 level, 
rated at 10 percent.  In addition, the Veteran reports that 
these conditions have worsened and that he is unable to 
ambulate without assistance.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
Veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

The Veteran reports that his service-connected disabilities 
have worsened and maintains that the loss of use of one lower 
extremity together with residuals of organic disease or 
injury precludes locomotion without the aid of a wheelchair.  
The medical evidence shows that the Veteran suffers from 
substantial impairment to his right lower extremity and uses 
a wheelchair to ambulate.  In light of the Veteran's 
statements he is essentially unable to walk and is confined 
to a wheelchair, and given that service connection is in 
effect for disabilities affecting his right lower extremity, 
the Board finds that he must be afforded a VA examination to 
determine whether his service-connected disabilities satisfy 
the criteria set forth above.  As such, unfortunately, this 
claim must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should afford the Veteran 
an appropriate VA examination to 
determine whether the Veteran has:  (A) 
The loss or loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (B) 
Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; (C) The loss or loss of use 
of one lower extremity together with 
residuals of organic disease or injury 
or the loss or loss of use of one upper 
extremity that so affect the functions 
of balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 
(D) The loss, or loss of use, of both 
upper extremities such as to preclude 
the use of arms at or above the elbows.  
The term "preclude locomotion" means 
the necessity for regular and constant 
use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed, 
and the examiner should comment on each 
of the criteria set forth above.  All 
findings should be reported in detail.  
The rationale for any opinion expressed 
must be stated in a legible report.  

2.  Then the AMC should adjudicate the 
Veteran's claim.  If the benefits 
sought on appeal are not granted, the 
AMC should issue a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

